Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 23, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for the employer as a sales assistant and hospitality director. She did not return to her position after April 2, 2004, when she was told that her duties would change under a new employment restructuring plan. Claimant thereafter commenced an age discrimination lawsuit against the employer which was resolved by a settlement agreement. Subsequently, claimant applied for unemployment insurance benefits, but the Unemployment Insurance Appeal Board ultimately disqualified her from receiving benefits on the ground that she voluntarily left her employment without good cause. Claimant appeals and we affirm.
Claimant’s sole contention is that the settlement agreement with her employer which resolved the discrimination claim acknowledges that she was terminated involuntarily. This claim, however, is not properly before us inasmuch as it is being raised for the first time on appeal (see Matter of Altman [Commissioner of Labor], 3 AD3d 658, 659 [2004]; Matter of Chen [Commissioner of Labor], 307 AD2d 580, 581 [2003]). Claimant never produced the agreement in question and, thus, failed to develop the record to allow meaningful review of her claim (see Matter of Hailstock [Borg-Warner Morse Tec — Commissioner of Labor], 308 AD2d 631, 631 [2003]). Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.